Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a process for yarn spinning.
Group II, claim(s) 10-17, drawn to a machine for yarn spinning.
Group III, claim(s) 18, drawn to a method to transform yarn.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the inventions of these groups require the technical feature of a yarn feeding means, a yarn picking means, tension means, driving means to rotate the yarn picking means at a predetermined speed, in which a stretch of balloon is generated in a point located between the feeding means 
This technical feature, as best understood, is not a special technical feature as it does not make a contribution over the prior art in view of Escursell-Prat (GB 1116413) (“Prat”). Prat describes a yarn feeding means (rolls 5, 6), a yarn picking means (traveler 4),tension means (members 18), driving means to rotate the yarn picking means at a predetermined speed (motor rotates bobbin 2, p. 4, ll. 5-9), in which a stretch of balloon is generated in a point located between the feeding means (5, 6) and the picking means (4) characterized in that the value of the tension produced by tension means is lower than in the traditional spinning and/or twisting processes for the same yarn (there is no recitation of “traditional spinning tension” such that the tension is below at least some tension) and characterized in that the value of the rotation speed of the yarn twisting means (bobbin 2) is such that an helical path is generated with oscillating spire diameters along the distance existing between the feeding means (5, 6) and the yarn picking means (4), such that the path of the yarn, by operating the twisting means, creates a body of revolution from a diameter generating a balloon that has at least a 
Groups I and III lack unity of invention because the inventions of these groups require the technical feature of driving means, the yarn picking means, a stretch of balloon is generated in a point located between the feeding means and the picking means, the value of the tension produced by tension means is lower than in the traditional spinning and/or twisting processes for the same yarn, where the value of the rotation speed of the yarn twisting means is such that an helical path is generated with oscillating spire diameters along the distance existing between the feeding means and the yarn picking means, such that the path of the yarn, by operating the twisting means, creates a body of revolution from a diameter generating a balloon that has at least a hyperboloid structure forming at least two stretches of balloon consecutive to each other; a body of revolution is created from a balloon generating diameter that has at least a hyperboloid structure that forms at least two stretches of balloon consecutive to each other without recourse to apparatus elements in the yarn travel path between the twisting means and the yarn picking means.
This technical feature, as best understood, is not a special technical feature as it does not make a contribution over the prior art in view of Escursell-Prat (GB 1116413) (“Prat”). Prat describes driving means (motor rotates bobbin 2, p. 4, ll. 5-9) the yarn picking means (traveler 4), a stretch of balloon is generated in a point located between the feeding means (rollers 5, 6) and the picking means (4), the value of the tension produced by tension means is lower than in the traditional spinning and/or twisting processes for the same yarn (there is no recitation of “traditional spinning tension” such 
Groups II and III lack unity of invention because the inventions of these groups require the technical feature of a yarn picking means driving means connected to yarn picking means configured to rotate at a predetermined speed, in which a stretch of balloon is generated in a point located between the feeding means the value of the tension produced by tension means is lower than in the traditional spinning and/or twisting processes for the same yarn, and where the value of the rotation speed of the yarn twisting means and of the tension produced by tension means is such that an helical path is generated with oscillating spire diameters along the distance existing between the feeding means and the yarn picking means, such that the path of the yarn, by operating the twisting means, creates a body of revolution from a diameter generating a balloon that has at least a hyperboloid structure forming at least two stretches of balloon consecutive to each other.
, as best understood, is not a special technical feature as it does not make a contribution over the prior art in view of Escursell-Prat (GB 1116413) (“Prat”). Prat describes a yarn picking means (traveler 4) driving means (motor rotates bobbin 2, p. 4, ll. 5-9) connected to yarn picking means configured to rotate at a predetermined speed, in which a stretch of balloon is generated in a point located between the feeding means (rollers 5, 6) the value of the tension produced by tension means (members 18) is lower than in the traditional spinning and/or twisting processes for the same yarn (there is no recitation of “traditional spinning tension” such that the tension is below at least some tension), and where the value of the rotation speed of the yarn twisting means (bobbin 2) and of the tension produced by tension means is such that an helical path is generated with oscillating spire diameters along the distance existing between the feeding means (5, 6) and the yarn picking means (traveler 4), such that the path of the yarn, by operating the twisting means (2), creates a body of revolution from a diameter generating a balloon that has at least a hyperboloid structure forming at least two stretches of balloon (B) consecutive to each other (see Fig. 4).
No telephone call was made due to the complexity of this Unity of Invention restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        



/SHAUN R HURLEY/Primary Examiner, Art Unit 3732